DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims, “a friction interface of a first friction magnitude, a friction interface of a second friction magnitude, a friction interface of a third friction magnitude”. However in the specification the applicant merely says “the friction” in paragraph 32.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vessel cavity" in line 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the vessel cavity" in line 6 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bottom face" in lines 1-2 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 10-12, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chinese application No. CN 109953588 A to Liu (“Liu”).
This figure, now referred to as Liu annotated Fig. 1, used for the rejection of claims 2-8 and 10-20 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 2-8 and 10-20 below. 

    PNG
    media_image1.png
    706
    1152
    media_image1.png
    Greyscale

As to claim 2, Liu teaches a drinking vessel (cup body 2) to be used by a drinker for drinking liquids and designed to spin, comprising a lip (lip annotated Fig. 1), at least one primary wall (sidewall annotated Fig. 1), a base (base annotated Fig. 1), and a rotation platform (rotation platform annotated Fig. 1); a. the lip configured to be in contact with a drinker's mouth (It is notoriously old and well known in the art that the lip of a drinking vessel will be in contact with a drinker’s mouth while drinking); b. the at least one primary wall being disposed between and connecting the lip and the base (annotated Fig. 1), configured to be held by a drinker's hand (It is notoriously old and well known in the art that the sidewall of a drinking vessel will be in contact with a drinker’s hand while drinking), and having an inner face (inside of sidewall) and an outer face (outside of sidewall), the inner face oriented toward the vessel cavity (area inside of the cup between the lip, the sidewall, and the base annotated Fig. 1), the outer face configured to be in contact with the drinker's hand (It is notoriously old and well known in the art that the outside of the sidewall of a drinking vessel will be in contact with a drinker’s hand while drinking); c. the vessel cavity being disposed within a boundary formed by the lip, the at least one primary wall, and the base (area inside of the cup between the lip, the sidewall, and the base annotated Fig. 1); d. the base configured to rotationally engage with the rotation platform (abstract).
As to claim 3, Liu teaches the drinking vessel of claim 2, the rotation platform comprising a fixed portion (cup base 1) and an unfixed portion (rotating disk 5), the fixed portion and the unfixed portion being rotationally engaged (pg. 8, lines 31-36).
As to claim 10, Liu teaches the drinking vessel of claim 2, the vessel cavity having a center (middle of cup body, Fig. 1), the center being equidistant from opposite portions of the at least one primary wall (Fig. 1).
As to claim 11, Liu teaches the drinking vessel of claim 3, the rotation platform comprising a motor (rotary motor 3) and a power source (charging interface 8), the motor configured to rotate the unfixed portion with respect to the fixed portion (pg. 8, lines 31-36).
As to claim 12, Liu teaches the drinking vessel of claim 2, the base comprising an indentation (groove in 6) extending into the bottom face towards the vessel cavity and configured to receive the rotation platform (Fig. 1).
As to claim 19, Liu teaches a drinking glass (cup body 2) configured to hold liquids and comprising a base (base, annotated Fig. 1) and a rotation platform (rotation platform, annotated Fig. 1), the rotation platform comprising a top portion (rotating disk 5) and a bottom portion (cup base 1), the base configured to have a greater friction interface with the top portion of the rotation platform then the top portion has with the bottom portion, the top portion configured to spin freely with the bottom portion (pg. 8, lines 31-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of U.S. Patent No. 6,585,119 B2 to Palder (“Palder”). 
As to claim 6, Liu teaches the drinking vessel of claim 3, but does not teach the friction interface between the unfixed portion and the fixed portion comprising a receiving ring coupled to a transverse ring, with a ring of ball bearings disposed between the receiving ring and the transverse ring.
Palder teaches the friction interface between the unfixed portion (base stack holder 50) and the fixed portion (base 10) comprising a receiving ring (top cap 36) coupled to a transverse ring (bearing load base 31), with a ring of ball bearings (ball bearing race 35) disposed between the receiving ring and the transverse ring (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the connection between the base and the base stack holder of Palder with the rotating cup as taught by Liu to provide an item that can be rotated (Palder, col. 1, lines 43-44).
As to claim 7, Liu modified by Palder teaches the drinking vessel of claim 6, the receiving ring (top cap 36) attached to the unfixed portion (base stack holder 50) and the transverse ring (bearing load base 31) attached to the fixed portion (Palder Fig. 5), as taught by Palder.
As to claim 8, Liu modified by Palder discloses the claimed invention except for the transverse ring attached to the unfixed portion and the receiving ring attached to the fixed portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the location of the transverse ring to the unfixed portion and the receiving ring to the fixed portion to allow for smooth rotation of the cup, since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04 VI. C.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
As to claim 13, Liu discloses the claimed invention except for rotation platform comprising an indentation configured to receive the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the indentation on the rotation platform to allow the entire base of the cup to be inserted into the rotation platform, since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04 VI. C.

Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of U.S. Patent No. 4,442,948 to Levy et al. (“Levy”).
As to claim 14, Liu teaches the drinking vessel of claim 2, but does not teach the at least one primary wall of the drinking vessel having a circumference and an ornamental design or text spanning at least 50% of the circumference.
Levy teaches the at least one primary wall (sidewall 15) of the drinking vessel (outer shell 10) having a circumference (Levy Fig. 4) and an ornamental design (channel 30) or text spanning at least 50% of the circumference (Levy Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the channel of Levy with the cup body as taught by Liu to provide an aesthetically pleasing design.
As to claim 15, Liu modified by Levy teaches the drinking vessel of claim 14, the ornamental design or text spanning at least 70% of the circumference (Levy Fig. 1), as taught by Levy.
As to claim 16, Liu modified by Levy teaches the drinking vessel of claim 15, the ornamental design or text spanning at least 95% of the circumference (Levy Fig. 1), as taught by Levy.
As to claim 17, Liu modified by Levy teaches the drinking vessel of claim 14, the drinking vessel having a lower portion near the base and a higher portion near the lip, the ornamental design comprising lines that extend from the lower portion to the higher portion at an angle of 30-60 degrees from the base (Levy Fig. 1), as taught by Levy.
As to claim 20, Liu teaches the drinking glass of claim 19, but does not teach the drinking glass having a circumference and an ornamental design spanning at least 70% of the circumference. 
Levy teaches the drinking glass (outer shell 10) having a circumference (Fig. 4) and an ornamental design (channel 30) spanning at least 70% of the circumference (Levy Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the channel of Levy with the cup body as taught by Liu to provide an aesthetically pleasing design.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of U.S. PGPUB 2018/0255949 A1 to Fritz (“Fritz”).
As to claim 18, Liu teaches the drinking vessel of claim 2, but does not teach the at least one primary wall being made of glass.
Fritz teaches the at least one primary wall (glass vessel 1) being made of glass (Fritz, pg. 3, ¶ 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Fritz with the cup body as taught by Liu to provide a glass vessel to accommodate an element in its base (Fritz, abstract).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2016/0007781 A1 to DeNinno et al. discloses a container with text spanning the circumference of the container.
U.S. Patent No. 9,784,405 B1 to Bushkovskiy discloses a device for the rotation of objects.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733